The Supreme Court did not improvidently exercise its discretion in transferring the instant action to the Justice who presided over a prior action involving many of the same parties for the same or similar relief (see Kramer, Levin, Nessen, Kamin *702& Frankel v International 800 Telecom Corp., 190 AD2d 538, 539 [1993]; Cosmos Forms v Furst, 172 AD2d 403 [1991]).
The defendant established its prima facie entitlement to judgment as a matter of law dismissing the complaint. It demonstrated that the notices it sent to the plaintiffs in September 2009 pursuant to Real Property Law § 233 (b) (6) (i) complied with the requirements of that statute. In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are without merit. Rivera, J.P, Leventhal, Roman and Sgroi, JJ., concur.